IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE               FILED
                        MAY 1997 SESSION
                                                        June 30, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
STATE OF TENNESSEE,            )
                               ) C.C.A. No. 01C01-9603-CC-00119
      Appellee,                )
                               ) Bedford County
V.                             )
                               ) Honorable William Charles Lee, Judge
                               )
JEROME PATRICK LYONS,          ) (Speeding)
                               )
      Appellant.               )




FOR THE APPELLANT:                FOR THE APPELLEE:

Jerome Patrick Lyons, Pro Se      Charles W. Burson
200 7th Street - Bell Buckle      Attorney General & Reporter
P.O. Box 0622
Shelbyville, TN 37160-0622        Georgia Blythe Felner
                                  Counsel for the State
                                  Criminal Justice Division
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  William Michael McCown
                                  District Attorney General

                                  Robert G. Crigler
                                  Assistant District Attorney General
                                  One Public Square, Suite 300
                                  Shelbyville, TN 37160-3953



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       The appellant, Jerome Patrick Lyons, was issued a speeding citation by

Trooper Inman of the Tennessee Highway Patrol for traveling 81 m.p.h. in a 55

m.p.h. zone. After a preliminary hearing, he was bound over to the grand jury by

the General Sessions Court. The grand jury indicted the appellant for speeding.

The appellant chose to represent himself at trial. The jury found him guilty of

speeding. The trial court entered judgment. The appellant appeals his

conviction raising the following issues for our review:



       1. Whether the trial court had prejudicial ex parte communications
       with the jurors;

       2. Whether the speeding ticket was issued in violation of
       Tennessee's Constitution;

       3. Whether the trial court was correct in refusing the appellant a
       trial at the General Sessions level;

       4. Whether the district attorney general abused his discretion by
       having the appellant indicted by the grand jury; and

       5. Whether the transmission of the record for appeal is complete.



       This Court understands that as to pro se litigants, our criminal justice

system with all of its rules appears overwhelming. With this in mind, we attempt

to relax or bend the rules when confronted with pro se appeals. However, we

cannot break the rules. This Court is one of review and cannot properly address

the appellant's issues without a transcript or statement of the proceedings. It

was incumbent upon the appellant to prepare a record that included all material

necessary for disposition of his appeal. Tenn. R. App. P. 24(b) & (c); State v.

Beech, 744 S.W.2d 585, 588 (Tenn. Crim. App. 1987). Furthermore, the

appellant's issues are not supported by argument, citation to correct authorities,

or appropriate references to the record. Failing to do so results in a waiver of

these issues. Tenn. R. Ct. Crim. App., Rule 10(b). Accordingly, the judgment of

the trial court is affirmed in accordance with Tenn. R. Ct. Crim. App., Rule 20.

                                         -2-
                                   __________________________
                                   PAUL G. SUMMERS, Judge


CONCUR:




__________________________
DAVID G. HAYES, Judge




__________________________
JERRY L. SMITH, Judge




                             -3-